DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 7/5/22 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 16:
The prior art of record does not disclose, “merging, by the user device, the plurality of operation commands into a merged operation call, wherein the plurality of operation commands comprise relative coordinates that are specified relative to one or more parent nodes in a layout tree, and wherein merging the plurality of operation commands further comprise merging the relative coordinates into one or more absolute coordinates for the merged operation call, the one or more absolute coordinates corresponding to a position of at least a portion of the content of the electronic document relative to an entirety of the primary virtual rendering surface”. In addition, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Lemonik discloses merging, by the user device, the plurality of operation commands into a merged operation call (Lemonik, para [0081], with reference to 3A, receives mutations from server and combines the mutations on the client. All changes are combined into a batch shipment to be transmitted to the server). However, Lemonik does not disclose wherein merging the plurality of operation commands further comprise merging the relative coordinates into one or more absolute coordinates for the merged operation call, the one or more absolute coordinates corresponding to a position of at least a portion of the content of the electronic document relative to an entirety of the primary virtual rendering surface.
Brunner discloses wherein the plurality of operation commands comprise relative coordinates that are specified relative to one or more parent nodes in a layout tree, and wherein merging the plurality of operation commands further comprise merging the relative coordinates into one or more absolute coordinates for the merged operation call (Brunner, paragraph [0055-56], with reference to fig 5C, relative coordinate systems represented by 532E and 532F. Absolute coordinate system represented by 532D. Sublayer changes are merged into the absolute coordinate system 532D). However, Brunner does not disclose the amended limitation of, “one or more absolute coordinates for the merged operation call, the one or more absolute coordinates corresponding to a position of at least a portion of the content of the electronic document relative to an entirety of the primary virtual rendering surface”. Specifically, Brunner does not disclose an “entirety of the primary virtual rendering surface”.
Therefore, in combination with the other limitations of the independent claims, claims 1, 11 and 16 are allowed. Dependent claims 2-10, 12-15 and 17-20 are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178